'Gr.ce'n, J.
delivered the opinion of the court.
Th this charge of the court, there are three distinct propositions laid down. 1. That if the negroes were in the power of the purchaser with the consent of the sheriff, that-the property in them was changed so soon as they'were knocked off by the 'sheriff. . .
in this statement there is ho error. . The .only delivery which can be made, of property of this description, is to plaice it in the‘power of the purchaser. The "con tract,, was complete so soon as the’negroes r/¿re’sifiick pif .tp thVpldintiíf in error, as the highest bidder., ’Tie'thereby(acquired (from the sheriff all the property in the negroes which had existed in *101Holman at the time of the levy, and in consideration thereof, J . he was bound to pay the price he had bid.
2. The court said, that a bill of sale was not necessary to transfer the title. In this the judge charged in conformity with the law, as settled by this court, in Floyd vs. Goodwin, 8 Yerger’s Rep.
3. That no warranty is implied, either by the sheriff, or by the plaintiff in an execution, upon the sale of goods by the sheriff.
The court is sustained in this proposition, both by authority and upon principle. See Henderson vs. Overton, 2 Yerger’s Rep. 394, and the authorities there referred to. Indeed, if it were true that a sheriff should be held responsible for the title of every article he sells, the difficulties of the office would deter any prudent man from its acceptance. Nor is there any reason in behalf of purchasers at these sales, why they should have a remedy in case the title should turn out defective. They-purchase upon speculation, and often obtain property at one-half or one-third of its value; scarcely ever is a fair price obtained. It would be most unreasonable, that they should have all the benefit of such speculations, and at the same time be secured against loss by a remedy against the sheriff. In this case, all the evidence going to show a defect of title in Holman at the time of the sale, and that Barks-dale was the owner of the negroes, was irrelevant, and ought to have been rejected. Let the judgment'be affirmed.
Judgment affirmed.